The appeal is from an order granting a temporary injunction, made on an application having for its object to prevent, by injunction, a multiplicity of suits. A general demurrer was entered against the petition and overruled, and the question on *Page 710 
appeal is as to the sufficiency of the petition against a demurrer. The petition states that a number of suits were filed in the justice court by appellants against appellee, but the petition does not allege the kind or character of suits or the cause of action. Whether the suits were legally authorized to be joined, or whether they were legally required to be separate actions, cannot be said from the face of the petition. And the petition does not set up any affirmative facts authorizing the court to conclude that there was a wrongful and illegal splitting up of a cause of action into many suits. Neither is there any specific defense alleged.
For the several reasons outlined and expressed to counsel in the oral argument of the case, the assignments here are sustained, and it is held that the court erred in overruling the general demurrer. As the plaintiff in the application is entitled to amend, the judgment is reversed, and the cause remanded.